KRUEGER, Judge.
The appellant was tried and convicted of the offense of murder, and his punishment assessed at death.
By affidavit of the warden of the penitentiary of the state of Texas, it is made to appear that pending this appeal appellant was confined in one of the death cells of the penitentiary of this state from which he made his escape on the 22d day of July, A. D. 1934, and up to the present time appellant has not voluntarily returned nor has he been recaptured. Under article 824, C. C. P., as amended by Laws 1933, c. 34, § 1 (Vernon’s Ann. G. O. P. art. 824), the jurisdiction of this court is ousted, and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court